Citation Nr: 0013718	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  95-06 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether there was clear and unmistakable error in a rating 
decision of December 1, 1948, which denied service connection 
for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.  
The appellant, the surviving spouse of the veteran who had 
active service from April 1942 to November 1945 and died in 
August 1948, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.  

A BVA decision dated in March 1997 affirmed the RO's March 
1993 decision.  The appellant appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court) and in an Order dated in October 1998 the Court 
vacated the Board's decision and remanded the case to the 
Board for additional action consistent with the Joint Motion 
to Remand and Suspend Further Proceedings (Joint Motion).  
The case was subsequently returned to the Board.



REMAND

A preliminary review discloses that the appellant argues that 
she filed a timely appeal with the December 1, 1948, rating 
decision and that the claim is still pending.  "While the 
appellant did not raise this argument before the BVA, [or the 
RO] the Board decision denying the appellant's CUE [clear and 
unmistakable error] claim found, in fact, that the December 
1, 1948, rating decision which denied service connection for 
the cause of the veteran's death was final."  Joint Motion at 
6.  In this regard, the Board notes that the Joint Motion 
pointed out that the appellant submitted correspondence dated 
December 19, 1948, and February 6, 1949, which are asserted 
constituted a timely appeal of the December 1948 rating 
decision.  

However, the issue of whether a timely appeal was filed by 
the appellant to the December 1, 1948, rating decision has 
not been addressed by the RO.  "The provisions of 38 C.F.R. 
§ 19.9 require, that when during the course of a review, it 
is determined that further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for proper appellate consideration, the Board shall remand 
the case to the VARO, specifying the course of action to be 
undertaken."  Joint Motion at 6.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to comply with the 
Court's Order in this case, it is the Board's decision that 
further development of the case is necessary.  Accordingly, 
this case is REMANDED for the following action:  


The RO should determine whether the 
appellant filed a timely appeal to the 
December 1, 1948, decision which denied 
entitlement to service connection for the 
cause of the veteran's death.  In 
particular, the RO should determine 
whether correspondence from the appellant 
dated December 19, 1948, or February 6, 
1949, constitute a timely appeal to the 
December 1948 rating decision.  If the 
benefit sought is not granted, the 
appellant and her representative should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for appellate 
review.


The purpose of this REMAND is to obtain additional 
development and to comply with the Court's Order in this 
case, and the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The appellant is free to submit any additional 
evidence and/or argument she desires in connection with her 
current appeal.  No action is required of the appellant 
unless she is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


